DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9-11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traub (U.S. 5,927,532).  Traub teaches a container closure 10, 14, 16 comprising a top wall 30, an annular skirt (at lead line 10 in figure 2) extending from the top wall, the annular skirt having a radially inward extending rib 26, and a spring 14 located between the radially inward extending rib and the top wail, the spring having an outer dimension that is greater than an inner diameter of the rib (outer diameter of 14 at 36 is larger than inner diameter of 26), the spring 14 having an inner dimension that is less than an inner diameter of the rib (inner diameter at 50 or 48 is less than an inner diameter of 26).

Regarding claim 3, the spring is a wave spring formed from an annular undulating strip of material (undulating shape shown in figure 3).

Regarding claim 5, the spring has an axial height defined by the undulations (shown in figure 3).

Regarding claim 9,  a freshness seal 16, the freshness seal 16 having a second outer diameter that is greater than the inner diameter of the rib (figure 3), the freshness seal extending radially inward beyond the inner periphery of the rib providing an exposed lower surface that faces away from the top wall (figure 3), the freshness seal being located between the rib and the top wall (figure 3), the freshness seal being positioned axially between the rib and the spring (figure 3), the freshness seal being axially slidable between the top wall and the rib (figures 2 and 3).

Regarding claim 10, when the freshness seal is moved a predetermined distance from the rib towards the top wall, the spring biases the freshness seal towards the rib (figures 2 and 3).

Regarding claim 11, the freshness seal is made from metal (“foil” col. 2 lines 59-62).

Regarding claim 13, Traub teaches a container comprising a container closure (as described above), and a container bottom 12 having a storage cavity (cavity defined by 20 and 18), the container bottom having an annular sidewall 20, a free end of the annular sidewall defining a mouth to the storage cavity (above 22), the annular sidewall defining a thread 22 therein, the tab of the container closure cooperating with the thread of the annular sidewall to secure the container closure to the container bottom (figure 3), and when the container closure is secured to the container bottom, the spring biases the tab into axial engagement with the thread (figure 3).
Regarding claim 16, the thread has a rectangular receiving cavity 24 at an end thereof for receipt of the tab when the container closure is fully attached to the container bottom, the receiving cavity being axially offset from the end of the thread towards the mouth, the spring biasing the tab into the rectangular receiving cavity such that the container closure must be pushed towards the container bottom before it can be rotated to remove the container closure from the container bottom (figure 3).

Regarding claim 17, the thread 22 and the rectangular receiving cavity 24 are ribs formed into the annular sidewall of the container bottom (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532) in view of Wiles et al. (U.S. 4,387,817).  Regarding claim 2, Traub discloses the claimed invention except for the top wall and annular skirt being formed from a continuous piece of stamped metal.  Wiles et al. teaches that it is known to form the top wall and annular skirt from a continuous piece of stamped metal (see col. 4 lines 49-54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the top wall and annular skirt being formed from a continuous piece of stamped metal,  as taught by Wiles et al., in order to use a well known recyclable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 8, Traub discloses the claimed invention except for curled end of the skirt.  Wiles et al. teaches that it is known to form the top wall and annular skirt from a continuous piece of stamped metal  with a curled end (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the top wall and annular skirt being formed from a continuous piece of stamped metal having a curled end,  as taught by Wiles et al., in order to use a well known recyclable material and prevent sharp edges that may injure the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532) in view of MacWilliams (U.S. 5,110,003).  Traub discloses the claimed invention except for the spring being metal.  MacWilliams teaches that it is known to form a spring of metal (see element 36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the spring being made of metal,  as taught by MacWilliams, in order to use a well known recyclable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532).  Traub discloses the claimed invention except for the width of the spring that is one-half of the difference between the inner and outer dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the width of the spring being one-half of the difference between the inner and outer dimensions, in order to fit an appropriately sized container opening, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further regarding claim 6, the spring has an axial thickness defined between a top surface of the spring and a bottom surface of the spring (figure 3), the width being greater than the thickness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532) in view of Stant (U.S. 1,882,097).  Traub discloses the claimed invention except for the spring being annular.  Stant teaches that it is known to form a spring with an annular shape (see element 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the spring being annular, as taught by Stant, in order to use less material to save on material costs. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532) in view of Hammer (U.S. 1,683,388).  Traub discloses the claimed invention except for the annular groove of the spring.  Hammer teaches that it is known to form a seal with an annular groove (see element 11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the seal having an annular groove, as taught by Hammer, in order to seat more securely on the container opening to form a better seal. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Traub (U.S. 5,927,532) in view of Hothersall (U.S. 2,180,357).  Traub discloses the claimed invention except for the one-time use seal.  Hothersall teaches that it is known to form a container assembly with a one-time use seal (see element 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Traub with the one-time use seal, as taught by Hothersall, in order to indicate tampering and prevent contamination of the contents. 

Regarding claim 15, the one-time use seal is removed, the spring biases the sealing surface of the freshness seal into the free end of the annular sidewall when the container closure is secured to the container bottom (as modified by Hothersall).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the biased seal.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736